UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	May 31, 2014 Date of reporting period:	February 28, 2014 Item 1. Schedule of Investments: Putnam Dynamic Risk Allocation Fund The fund's portfolio 2/28/14 (Unaudited) COMMON STOCKS (41.6%) (a) Shares Value Basic materials (2.1%) Aceto Corp. 412 $7,535 Albemarle Corp. 3,394 223,931 Amcor, Ltd. (Australia) 10,050 91,297 Antofagasta PLC (United Kingdom) 6,672 100,609 Axiall Corp. 123 4,978 BASF SE (Germany) 1,719 197,934 BHP Billiton PLC (United Kingdom) 4,214 136,086 BHP Billiton, Ltd. (Australia) 5,030 173,169 Cambrex Corp. (NON) 1,515 30,406 Chemtura Corp. (NON) 1,446 35,789 EMS-Chemie Holding AG (Switzerland) 252 97,132 Glencore Xstrata PLC (United Kingdom) 19,589 107,987 Hitachi Metals, Ltd. (Japan) 17,000 254,676 Horsehead Holding Corp. (NON) 1,574 27,970 Innophos Holdings, Inc. 308 16,915 Innospec, Inc. 384 16,708 International Flavors & Fragrances, Inc. 3,358 314,947 Johnson Matthey PLC (United Kingdom) 4,865 265,745 KapStone Paper and Packaging Corp. (NON) 305 9,696 Koninklijke Boskalis Westminster NV (Netherlands) 2,196 109,924 Koppers Holdings, Inc. 124 4,903 Kraton Performance Polymers, Inc. (NON) 449 12,455 L.B. Foster Co. Class A 250 11,623 Landec Corp. (NON) 947 9,650 Louisiana-Pacific Corp. (NON) 145 2,725 LSB Industries, Inc. (NON) 669 21,870 Minerals Technologies, Inc. 149 7,972 NN, Inc. 1,150 22,184 OM Group, Inc. (NON) 384 12,134 PPG Industries, Inc. 2,773 548,555 Rio Tinto PLC (United Kingdom) 2,217 127,431 S&W Seed Co. (NON) 1,006 6,368 Sigma-Aldrich Corp. 4,963 468,557 Sumitomo Metal Mining Co., Ltd. (Japan) 7,000 91,736 Syngenta AG (Switzerland) 389 141,535 Trex Co., Inc. (NON) 290 22,684 Tronox, Ltd. Class A 341 8,078 U.S. Silica Holdings, Inc. 805 26,404 UPM-Kymmene OYJ (Finland) 7,564 137,398 voestalpine AG (Austria) 3,722 167,764 W.R. Grace & Co. (NON) 80 8,107 Wendel SA (France) 988 148,511 Zep, Inc. 848 14,925 Capital goods (2.0%) ABB, Ltd. (Switzerland) 6,707 171,507 Airbus Group NV (France) 3,169 233,537 Aisin Seiki Co., Ltd. (Japan) 4,200 146,151 Alfa Laval AB (Sweden) 7,108 192,898 Alliant Techsystems, Inc. 229 30,867 Altra Industrial Motion Corp. 848 30,019 Astronics Corp. (NON) 216 14,450 AZZ, Inc. 376 16,683 Boeing Co. (The) 1,920 247,526 Chart Industries, Inc. (NON) 342 28,578 Chase Corp. 499 15,045 Douglas Dynamics, Inc. 733 11,860 DXP Enterprises, Inc. (NON) 158 16,078 Franklin Electric Co., Inc. 569 24,803 Generac Holdings, Inc. 473 26,947 General Dynamics Corp. 4,548 498,188 Greenbrier Cos., Inc. (The) (NON) 1,007 42,364 HEICO Corp. 202 12,562 Hyster-Yale Materials Holdings, Inc. 172 17,362 IHI Corp. (Japan) 29,000 133,146 II-VI, Inc. (NON) 1,126 18,455 IMI PLC (United Kingdom) 6,825 174,289 JGC Corp. (Japan) 4,000 148,400 Kadant, Inc. 476 19,111 Miller Industries, Inc. 604 10,902 Mine Safety Appliances Co. 188 9,673 MRC Global, Inc. (NON) 2,547 65,509 NACCO Industries, Inc. Class A 74 4,339 OSRAM Licht AG (Germany) (NON) 1,884 128,087 Polypore International, Inc. (NON) 116 4,015 Roper Industries, Inc. 1,710 231,910 Safran SA (France) 1,314 92,518 Singapore Technologies Engineering, Ltd. (Singapore) 39,000 117,068 Standard Motor Products, Inc. 833 29,280 Standex International Corp. 211 11,670 Stericycle, Inc. (NON) 1,556 177,384 Stoneridge, Inc. (NON) 1,406 15,480 Tenneco, Inc. (NON) 203 12,229 THK Co., Ltd. (Japan) 4,800 110,326 TriMas Corp. (NON) 1,062 35,694 US Ecology, Inc. 213 7,653 Vinci SA (France) 2,313 172,817 Waste Management, Inc. 7,347 304,901 WESCO International, Inc. (NON) 269 23,190 Zodiac Aerospace (France) 2,575 90,936 Communication services (1.2%) Arris Group, Inc. (NON) 249 7,146 Aruba Networks, Inc. (NON) 282 5,784 BroadSoft, Inc. (NON) 86 2,581 BT Group PLC (United Kingdom) 30,071 206,357 CalAmp Corp. (NON) 831 26,625 Deutsche Telekom AG (Germany) 9,479 160,866 EchoStar Corp. Class A (NON) 1,135 56,546 Frontier Communications Corp. 3,125 15,250 HSN, Inc. 130 7,456 IDT Corp. Class B 459 8,239 Inteliquent, Inc. 671 9,367 Iridium Communications, Inc. (NON) 1,234 8,046 Loral Space & Communications, Inc. (NON) 201 15,883 NTT DoCoMo, Inc. (Japan) 7,600 127,311 Orange (France) 8,199 102,635 RingCentral, Inc. Class A (NON) 109 2,360 Ruckus Wireless, Inc. (NON) 692 9,688 SBA Communications Corp. Class A (NON) 1,621 154,271 ShoreTel, Inc. (NON) 755 6,636 Tele2 AB Class B (Sweden) 4,338 53,822 Telefonica SA (Spain) 7,776 119,246 Telenor ASA (Norway) 5,064 111,877 Telstra Corp., Ltd. (Australia) 32,032 144,487 Ubiquiti Networks, Inc. (NON) 445 21,987 USA Mobility, Inc. 638 9,219 Verizon Communications, Inc. 17,148 815,902 Vodafone Group PLC (United Kingdom) 23,041 96,073 Conglomerates (0.7%) 3M Co. 987 132,979 Danaher Corp. 7,867 601,747 Exor SpA (Italy) 2,083 84,731 General Electric Co. 8,301 211,426 Marubeni Corp. (Japan) 7,000 49,163 Siemens AG (Germany) 2,170 289,821 Consumer cyclicals (6.1%) Aaron's, Inc. 2,074 63,734 Adidas AG (Germany) 959 111,721 Advance Auto Parts, Inc. 1,126 143,407 ANN, Inc. (NON) 641 22,852 Ascena Retail Group, Inc. (NON) 543 9,931 Ascent Capital Group, Inc. Class A (NON) 68 4,993 Automatic Data Processing, Inc. 7,845 610,184 AutoZone, Inc. (NON) 448 241,221 Babcock International Group PLC (United Kingdom) 6,464 159,225 Bally Technologies, Inc. (NON) 110 7,453 Bayerische Motoren Werke (BMW) AG (Germany) 1,179 137,025 Bed Bath & Beyond, Inc. (NON) 2,753 186,708 Big Lots, Inc. (NON) 531 15,691 Blyth, Inc. 423 4,137 Brown Shoe Co., Inc. 317 7,792 Brunswick Corp. 496 22,216 Buckle, Inc. (The) 185 8,393 Bureau Veritas SA (France) 3,753 103,554 Carmike Cinemas, Inc. (NON) 578 17,196 Century Casinos, Inc. (NON) 1,156 7,849 Cintas Corp. 2,232 135,393 Compagnie Financiere Richemont SA (Switzerland) 1,027 102,291 Compass Group PLC (United Kingdom) 8,085 127,873 Continental AG (Germany) 1,320 321,309 Conversant, Inc. (NON) 634 15,761 Cooper Tire & Rubber Co. 376 9,374 Corporate Executive Board Co. (The) 120 8,974 Crocs, Inc. (NON) 289 4,401 Deckers Outdoor Corp. (NON) 125 9,294 Deluxe Corp. 800 40,384 Demand Media, Inc. (NON) 815 3,953 Denso Corp. (Japan) 2,000 107,661 Destination Maternity Corp. 852 24,060 Dillards, Inc. Class A 695 64,343 Dollar Tree, Inc. (NON) 3,037 166,336 Equinix, Inc. 2,297 160,928 Experian PLC (United Kingdom) 5,954 107,779 FactSet Research Systems, Inc. 1,845 194,260 Five Below, Inc. (NON) 101 3,893 Fuji Heavy Industries, Ltd. (Japan) 8,400 227,974 G&K Services, Inc. Class A 288 18,037 Gartner, Inc. (NON) 3,422 238,034 Genesco, Inc. (NON) 224 16,632 Global Cash Access Holdings, Inc. (NON) 1,061 8,912 Green Dot Corp. Class A (NON) 506 10,196 Harbinger Group, Inc. (NON) 2,311 26,230 Hino Motors, Ltd. (Japan) 9,400 139,240 Home Depot, Inc. (The) 9,537 782,320 Host Hotels & Resorts, Inc. (R) 6,396 125,809 Intrawest Resorts Holdings, Inc. (NON) 454 6,106 ITV PLC (United Kingdom) 55,072 186,194 KAR Auction Services, Inc. 1,321 41,162 Kimberly-Clark Corp. 6,098 672,914 La-Z-Boy, Inc. 354 9,041 LifeLock, Inc. (NON) 341 6,789 LIN Media, LLC Class A (NON) 577 13,156 Lowe's Cos., Inc. 3,591 179,658 Lumber Liquidators Holdings, Inc. (NON) 83 8,904 Madison Square Garden Co. (The) Class A (NON) 1,319 75,196 Marcus Corp. 1,051 14,830 MasterCard, Inc. Class A 10,467 813,495 MAXIMUS, Inc. 179 8,554 MGM China Holdings, Ltd. (Hong Kong) 41,200 175,139 MSC Industrial Direct Co., Inc. Class A 1,195 103,164 Namco Bandai Holdings, Inc. (Japan) 5,100 114,474 Navistar International Corp. (NON) 202 7,575 Next PLC (United Kingdom) 2,485 280,261 Omnicom Group, Inc. 3,238 245,052 Panasonic Corp. (Japan) 12,200 153,636 Penn National Gaming, Inc. (NON) 1,624 20,868 Perry Ellis International, Inc. (NON) 814 11,355 PetSmart, Inc. 1,588 106,491 Pier 1 Imports, Inc. 233 4,408 Pitney Bowes, Inc. 724 18,426 priceline.com, Inc. (NON) 525 708,141 Randstad Holding NV (Netherlands) 769 48,450 Renault SA (France) 1,342 133,759 Ryland Group, Inc. (The) 661 30,796 Ryman Hospitality Properties (R) 2,794 117,879 Scotts Miracle-Gro Co. (The) Class A 1,772 101,199 Scripps Networks Interactive Class A 1,220 99,113 Select Comfort Corp. (NON) 667 12,046 Sinclair Broadcast Group, Inc. Class A 1,150 34,063 SJM Holdings, Ltd. (Hong Kong) 39,000 126,020 Sonic Automotive, Inc. Class A 795 18,889 Steiner Leisure, Ltd. (Bahamas) (NON) 590 26,090 Steven Madden, Ltd. (NON) 148 5,395 Suzuki Motor Corp. (Japan) 3,900 104,970 Swatch Group AG (The) (Switzerland) 184 122,806 Target Corp. 7,244 453,040 Thomson Reuters Corp. (Canada) 4,921 168,987 Tile Shop Holdings, Inc. (NON) 701 10,809 TiVo, Inc. (NON) 2,046 27,621 TJX Cos., Inc. (The) 1,740 106,940 Town Sports International Holdings, Inc. 798 7,246 Toyota Motor Corp. (Japan) 3,300 189,807 Vail Resorts, Inc. 153 10,759 Verisk Analytics, Inc. Class A (NON) 2,764 176,108 VF Corp. 5,758 337,361 Viacom, Inc. Class B 6,519 571,912 VOXX International Corp. (NON) 1,558 20,254 World Fuel Services Corp. 578 26,022 Consumer staples (4.0%) Altria Group, Inc. 22,820 827,453 Angie's List, Inc. (NON) 102 1,419 Anheuser-Busch InBev NV (Belgium) 1,539 161,339 Barrett Business Services, Inc. 217 15,190 Beacon Roofing Supply, Inc. (NON) 260 9,825 Blue Nile, Inc. (NON) 201 7,073 Boulder Brands, Inc. (NON) 249 3,745 Bright Horizons Family Solutions, Inc. (NON) 391 15,433 British American Tobacco (BAT) PLC (United Kingdom) 2,786 151,622 Calbee, Inc. (Japan) 5,800 141,410 Carrefour SA (France) 3,881 143,138 Core-Mark Holding Co., Inc. 217 16,969 Corrections Corp. of America (R) 4,286 142,938 Diageo PLC (United Kingdom) 3,826 120,352 Distribuidora Internacional de Alimentacion SA (Spain) 11,393 97,814 Dr. Pepper Snapple Group, Inc. 7,855 409,324 General Mills, Inc. 4,340 217,130 Geo Group, Inc. (The) (R) 3,819 123,086 Grand Canyon Education, Inc. (NON) 145 6,873 Hain Celestial Group, Inc. (The) (NON) 71 6,340 Heineken Holding NV (Netherlands) 1,942 125,624 Hershey Co. (The) 4,677 494,920 ITT Educational Services, Inc. (NON) 2,048 63,549 Japan Tobacco, Inc. (Japan) 4,500 143,245 Kao Corp. (Japan) 2,300 79,271 Kforce, Inc. 935 20,486 Koninklijke Ahold NV (Netherlands) 6,294 117,413 Korn/Ferry International (NON) 503 12,771 L'Oreal SA (France) 1,048 177,565 Lindt & Spruengli AG (Switzerland) 44 216,823 Lorillard, Inc. 10,224 501,589 McDonald's Corp. 7,376 701,826 MEIJI Holdings Co., Ltd. (Japan) 2,100 138,677 MWI Veterinary Supply, Inc. (NON) 111 18,084 Nestle SA (Switzerland) 6,025 456,242 On Assignment, Inc. (NON) 665 22,876 Overstock.com, Inc. (NON) 611 12,018 Papa John's International, Inc. 454 23,109 PepsiCo, Inc. 10,029 803,022 Popeyes Louisiana Kitchen, Inc. (NON) 371 14,862 Procter & Gamble Co. (The) 1,263 99,348 Reckitt Benckiser Group PLC (United Kingdom) 1,347 110,841 RetailMeNot, Inc. (NON) 488 20,384 Ruby Tuesday, Inc. (NON) 1,262 7,736 SABMiller PLC (United Kingdom) 1,835 89,941 Shutterfly, Inc. (NON) 100 5,456 Spartan Stores, Inc. 443 10,007 Starbucks Corp. 7,959 564,771 Suedzucker AG (Germany) 3,017 83,912 TrueBlue, Inc. (NON) 1,936 55,137 Unilever PLC (United Kingdom) 2,262 92,461 United Natural Foods, Inc. (NON) 141 10,206 USANA Health Sciences, Inc. (NON) 104 7,610 Woolworths, Ltd. (Australia) 2,411 77,912 zulily, Inc. Class A (NON) 87 5,950 Energy (3.1%) AMEC PLC (United Kingdom) 7,837 147,376 BG Group PLC (United Kingdom) 6,083 110,878 BP PLC (United Kingdom) 41,574 351,152 Callon Petroleum Co. (NON) 2,783 18,841 Chevron Corp. 8,538 984,688 ConocoPhillips 6,057 402,791 Delek US Holdings, Inc. 955 26,511 Dril-Quip, Inc. (NON) 619 66,580 EPL Oil & Gas, Inc. (NON) 766 23,057 EQT Corp. 1,200 122,748 Exxon Mobil Corp. 15,627 1,504,411 FutureFuel Corp. 1,519 26,355 Gulfport Energy Corp. (NON) 187 12,361 Key Energy Services, Inc. (NON) 2,197 19,861 Kodiak Oil & Gas Corp. (NON) 1,095 12,932 Occidental Petroleum Corp. 4,072 393,029 Phillips 66 3,392 253,925 Repsol YPF SA (Spain) 3,789 95,211 Rosetta Resources, Inc. (NON) 198 8,785 Royal Dutch Shell PLC Class A (United Kingdom) 6,638 242,099 Royal Dutch Shell PLC Class B (United Kingdom) 6,031 235,009 Spectra Energy Corp. 4,313 160,789 Statoil ASA (Norway) 8,075 213,109 Stone Energy Corp. (NON) 499 17,934 Swift Energy Co. (NON) 612 6,120 Total SA (France) 4,447 288,679 Unit Corp. (NON) 222 13,631 Vaalco Energy, Inc. (NON) 1,474 9,817 W&T Offshore, Inc. 445 6,706 Williams Cos., Inc. (The) 4,365 180,275 Woodside Petroleum, Ltd. (Australia) 3,176 107,978 Financials (10.2%) Access National Corp. 474 7,987 ACE, Ltd. 4,029 394,318 AG Mortgage Investment Trust, Inc. (R) 269 4,933 Ageas (Belgium) 3,828 175,660 Agree Realty Corp. (R) 443 13,618 AIA Group, Ltd. (Hong Kong) 32,400 158,696 Alexandria Real Estate Equities, Inc. (R) 2,104 152,435 Alleghany Corp. (NON) 448 172,704 Allianz SE (Germany) 1,285 230,047 Allied World Assurance Co. Holdings AG 2,372 236,536 American Equity Investment Life Holding Co. 1,116 24,396 American Realty Capital Properties, Inc. (R) 2,912 42,777 Amtrust Financial Services, Inc. 521 19,694 Aon PLC 4,759 407,370 Apartment Investment & Management Co. Class A (R) 1,807 54,011 Arch Capital Group, Ltd. (NON) 3,666 205,736 Arlington Asset Investment Corp. Class A 299 7,929 ARMOUR Residential REIT, Inc. (R) 1,443 6,190 Ashford Hospitality Prime, Inc. (R) 361 6,047 Ashford Hospitality Trust, Inc. (R) 1,804 20,169 Aspen Insurance Holdings, Ltd. 2,872 107,872 Assicurazioni Generali SpA (Italy) 8,389 188,627 Australia & New Zealand Banking Group, Ltd. (Australia) 4,270 122,741 AvalonBay Communities, Inc. (R) 1,051 135,547 AXA SA (France) 7,467 195,209 Axis Capital Holdings, Ltd. 3,606 158,556 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 10,156 126,095 Banco Latinoamericano de Exportaciones SA Class E (Panama) 1,039 26,484 Banco Santander Central Hispano SA (Spain) 19,334 175,225 Bank of Kentucky Financial Corp. 281 9,860 Bank of Yokohama, Ltd. (The) (Japan) 21,000 106,210 BankUnited, Inc. 5,950 199,206 Barclays PLC (United Kingdom) 15,833 66,840 Berkshire Hathaway, Inc. Class B (NON) 5,613 649,873 BNP Paribas SA (France) 1,961 160,944 BofI Holding, Inc. (NON) 387 36,030 Boston Properties, LP (R) 1,458 163,923 BRE Properties (R) 1,438 88,825 Broadridge Financial Solutions, Inc. 5,350 202,016 Camden Property Trust (R) 1,325 88,378 Cardinal Financial Corp. 957 16,499 CBL & Associates Properties, Inc. (R) 614 10,923 Chubb Corp. (The) 6,618 578,943 Citizens & Northern Corp. 536 10,677 CNO Financial Group, Inc. 1,189 21,711 Commonwealth Bank of Australia (Australia) 5,359 357,793 CommonWealth REIT (R) 4,857 131,868 Credit Acceptance Corp. (NON) 152 20,997 Credit Agricole SA (France) (NON) 13,225 210,292 Credit Suisse Group AG (Switzerland) 2,668 84,029 CYS Investments, Inc. (R) 940 8,272 DBS Group Holdings, Ltd. (Singapore) 9,000 117,104 DCT Industrial Trust, Inc. (R) 3,664 29,019 DDR Corp. (R) 372 6,183 Deutsche Bank AG (Germany) 3,197 155,508 Dexus Property Group (Australia) (R) 113,651 108,645 DFC Global Corp. (NON) 905 7,448 Digital Realty Trust, Inc. (R) 864 46,794 Douglas Emmett, Inc. (R) 3,423 92,181 Duke Realty Corp. (R) 1,079 18,127 DuPont Fabros Technology, Inc. (R) 4,421 117,422 East West Bancorp, Inc. 738 26,339 EastGroup Properties, Inc. (R) 758 47,026 Education Realty Trust, Inc. (R) 1,668 15,729 Encore Capital Group, Inc. (NON) 595 28,929 EPR Properties (R) 260 13,848 Equity Lifestyle Properties, Inc. (R) 3,293 132,543 Equity Residential Trust (R) 3,275 191,489 Essex Property Trust, Inc. (R) 261 43,652 Everest Re Group, Ltd. 1,392 207,742 Federal Realty Investment Trust (R) 1,074 119,547 Financial Institutions, Inc. 571 12,585 First Community Bancshares Inc. 558 9,347 First Industrial Realty Trust (R) 588 11,313 FirstMerit Corp. 679 14,096 Flushing Financial Corp. 600 12,432 General Growth Properties (R) 5,915 130,248 Genworth Financial, Inc. Class A (NON) 3,616 56,193 Glimcher Realty Trust (R) 1,071 10,421 Government Properties Income Trust (R) 4,261 106,142 GPT Group (Australia) (R) 35,600 118,410 Hammerson PLC (United Kingdom) (R) 9,192 88,430 Hang Seng Bank, Ltd. (Hong Kong) 8,000 129,789 Hanmi Financial Corp. 1,150 26,945 HCP, Inc. (R) 4,752 184,235 Health Care REIT, Inc. (R) 2,614 153,546 Heartland Financial USA, Inc. 370 9,953 Heritage Financial Group, Inc. 487 9,092 HFF, Inc. Class A 1,524 48,616 Home Properties, Inc. (R) 2,153 126,898 Hospitality Properties Trust (R) 4,952 131,228 HSBC Holdings PLC (United Kingdom) 32,372 341,351 Insurance Australia Group, Ltd. (Australia) 31,137 151,116 Invesco Mortgage Capital, Inc. (R) 413 6,951 Investor AB Class B (Sweden) 3,709 132,182 Investors Real Estate Trust (R) 1,331 11,686 iStar Financial, Inc. (NON) (R) 1,119 17,345 Joyo Bank, Ltd. (The) (Japan) 21,000 100,423 JPMorgan Chase & Co. 8,804 500,243 Kimco Realty Corp. (R) 9,645 214,698 Legal & General Group PLC (United Kingdom) 35,881 144,443 Lexington Realty Trust (R) 4,725 53,912 Lloyds Banking Group PLC (United Kingdom) (NON) 239,237 330,627 LTC Properties, Inc. (R) 609 22,947 M&T Bank Corp. 3,820 445,374 Macerich Co. (The) (R) 970 58,326 Maiden Holdings, Ltd. (Bermuda) 961 10,792 MainSource Financial Group, Inc. 860 14,852 Medical Properties Trust, Inc. (R) 7,950 104,861 MFA Financial, Inc. (R) 1,554 12,214 MicroFinancial, Inc. 669 5,439 Mid-America Apartment Communities, Inc. (R) 434 29,356 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 25,600 148,295 Muenchener Rueckversicherungs AG (Germany) 457 100,076 National Australia Bank, Ltd. (Australia) 4,353 135,228 National Health Investors, Inc. (R) 369 22,767 Nelnet, Inc. Class A 499 20,020 Ocwen Financial Corp. (NON) 333 12,468 OFG Bancorp (Puerto Rico) 566 9,056 One Liberty Properties, Inc. (R) 630 13,810 Pacific Premier Bancorp, Inc. (NON) 609 9,683 PacWest Bancorp 464 20,138 PartnerRe, Ltd. 1,693 167,404 Peoples Bancorp, Inc. 571 13,972 Performant Financial Corp. (NON) 1,120 8,859 PHH Corp. (NON) 494 12,859 Popular, Inc. (Puerto Rico) (NON) 449 12,837 Portfolio Recovery Associates, Inc. (NON) 529 28,688 Post Properties, Inc. (R) 2,521 122,344 ProAssurance Corp. 4,694 213,389 Prologis, Inc. (R) 5,925 244,051 Protective Life Corp. 432 22,524 Prudential PLC (United Kingdom) 4,789 108,663 PS Business Parks, Inc. (R) 349 29,323 Public Storage (R) 5,701 963,469 Ramco-Gershenson Properties Trust (R) 711 11,874 Realty Income Corp. (R) 1,390 61,744 Regency Centers Corp. (R) 310 15,739 RenaissanceRe Holdings, Ltd. 2,467 235,623 Republic Bancorp, Inc. Class A 385 9,275 Resona Holdings, Inc. (Japan) 39,100 204,126 Retail Opportunity Investments Corp. (R) 2,092 31,024 Select Income REIT (R) 495 14,429 Senior Housing Properties Trust (R) 574 12,800 Signature Bank (NON) 2,381 311,744 Simon Property Group, Inc. (R) 7,188 1,159,353 Skandinaviska Enskilda Banken AB (Sweden) 11,018 154,917 SL Green Realty Corp. (R) 591 58,704 Sovran Self Storage, Inc. (R) 109 8,065 Spirit Realty Capital, Inc. (R) 14,683 160,338 Starwood Property Trust, Inc. (R) 323 7,758 Starwood Waypoint Residential Trust (NON) (R) 65 1,762 Stewart Information Services Corp. 816 30,176 Sumitomo Mitsui Financial Group, Inc. (Japan) 2,600 116,396 Summit Hotel Properties, Inc. (R) 1,653 15,274 Swedbank AB Class A (Sweden) 5,209 147,049 Symetra Financial Corp. 961 18,932 Taubman Centers, Inc. (R) 2,144 151,045 Third Point Reinsurance, Ltd. (Bermuda) (NON) 1,000 15,000 Tokyu Fudosan Holdings Corp. (Japan) (NON) 19,400 153,289 Travelers Cos., Inc. (The) 7,561 633,914 UBS AG (Switzerland) 7,385 158,448 UDR, Inc. (R) 1,181 30,482 Universal Health Realty Income Trust (R) 134 5,706 Validus Holdings, Ltd. 5,830 214,602 Vornado Realty Trust (R) 3,420 329,312 W.R. Berkley Corp. 5,616 231,604 WageWorks, Inc. (NON) 347 20,525 Weingarten Realty Investors (R) 4,744 144,692 Wells Fargo & Co. 1,518 70,466 Westfield Group (Australia) 8,430 77,639 Westpac Banking Corp. (Australia) 4,805 143,911 Wheelock and Co., Ltd. (Hong Kong) 32,000 130,837 Health care (5.1%) Abaxis, Inc. (NON) 120 4,554 AbbVie, Inc. 3,536 180,018 ACADIA Pharmaceuticals, Inc. (NON) 388 10,980 Accuray, Inc. (NON) 999 9,371 Actelion, Ltd. (Switzerland) 1,605 170,172 Aegerion Pharmaceuticals, Inc. (NON) 180 9,857 Alere, Inc. (NON) 611 22,448 Align Technology, Inc. (NON) 183 9,576 Alkermes PLC (NON) 329 16,012 Amedisys, Inc. (NON) 507 8,599 AmSurg Corp. (NON) 342 15,000 Antares Pharma, Inc. (NON) 1,912 8,508 Ariad Pharmaceuticals, Inc. (NON) (S) 2,366 20,561 Array BioPharma, Inc. (NON) 1,117 5,384 AstraZeneca PLC (United Kingdom) 3,740 255,774 athenahealth, Inc. (NON) 52 10,081 AtriCure, Inc. (NON) 368 7,651 Auxilium Pharmaceuticals, Inc. (NON) 554 17,036 Bayer AG (Germany) 2,237 317,728 Biospecifics Technologies Corp. (NON) 208 4,936 C.R. Bard, Inc. 1,254 180,777 Cardinal Health, Inc. 3,775 270,026 Celldex Therapeutics, Inc. (NON) 158 4,617 Centene Corp. (NON) 93 5,922 Chemed Corp. 414 35,024 Coloplast A/S Class B (Denmark) 2,861 240,988 Community Health Systems, Inc. (NON) 550 22,831 Computer Programs & Systems, Inc. 83 5,680 Conatus Pharmaceuticals, Inc. (NON) 159 1,784 Conmed Corp. 739 34,452 Cubist Pharmaceuticals, Inc. (NON) 479 38,090 Cyberonics, Inc. (NON) 113 7,737 DexCom, Inc. (NON) 214 9,651 Eli Lilly & Co. 8,644 515,269 Endo International PLC (NON) 452 36,079 Forest Laboratories, Inc. (NON) 3,563 347,642 GlaxoSmithKline PLC (United Kingdom) 10,127 283,456 Globus Medical, Inc. Class A (NON) 491 11,617 Greatbatch, Inc. (NON) 948 41,077 Haemonetics Corp. (NON) 219 7,989 Hanger, Inc. (NON) 592 20,986 Health Net, Inc. (NON) 355 12,088 HealthSouth Corp. 122 3,987 Henry Schein, Inc. (NON) 1,437 171,060 Hill-Rom Holdings, Inc. 562 21,260 Hisamitsu Pharmaceutical Co., Inc. (Japan) 1,700 79,744 Impax Laboratories, Inc. (NON) 713 18,374 Insulet Corp. (NON) 338 16,025 Insys Therapeutics, Inc. (NON) 528 35,524 Intercept Pharmaceuticals, Inc. (NON) 29 11,905 InterMune, Inc. (NON) 424 12,737 Isis Pharmaceuticals, Inc. (NON) 173 8,823 Jazz Pharmaceuticals PLC (NON) 708 107,577 Johnson & Johnson 12,336 1,136,392 Kindred Healthcare, Inc. 731 15,833 Laboratory Corp. of America Holdings (NON) 1,598 149,477 Lexicon Pharmaceuticals, Inc. (NON) 1,480 2,649 Magellan Health Services, Inc. (NON) 132 8,070 McKesson Corp. 2,157 381,897 MedAssets, Inc. (NON) 1,039 25,237 Medicines Co. (The) (NON) 785 23,982 Mednax, Inc. (NON) 2,401 146,029 Merck & Co., Inc. 18,013 1,026,561 Merrimack Pharmaceuticals, Inc. (NON) 1,604 7,988 Nanosphere, Inc. (NON) 2,633 6,319 Nektar Therapeutics (NON) 755 9,687 NewLink Genetics Corp. (NON) 140 6,188 Novartis AG (Switzerland) 2,863 239,099 Novo Nordisk A/S Class B (Denmark) 3,899 185,845 NPS Pharmaceuticals, Inc. (NON) 373 13,048 NxStage Medical, Inc. (NON) 500 6,935 Omega Healthcare Investors, Inc. (R) 1,712 54,716 OraSure Technologies, Inc. (NON) 1,728 11,992 Orion OYJ Class B (Finland) 3,996 131,604 Patterson Cos., Inc. 2,862 117,800 Perrigo Co. PLC 1,253 206,043 Pfizer, Inc. 32,902 1,056,483 Prestige Brands Holdings, Inc. (NON) 537 15,299 Providence Service Corp. (The) (NON) 916 24,356 Questcor Pharmaceuticals, Inc. 407 24,725 Receptos, Inc. (NON) 211 9,787 Repligen Corp. (NON) 521 7,799 Retrophin, Inc. (NON) 444 7,845 Roche Holding AG-Genusschein (Switzerland) 1,207 372,461 Sabra Health Care REIT, Inc. (R) 1,460 41,566 Salix Pharmaceuticals, Ltd. (NON) 97 10,468 Sanofi (France) 2,104 218,770 Sequenom, Inc. (NON) 1,696 4,020 SIGA Technologies, Inc. (NON) 2,448 7,858 STAAR Surgical Co. (NON) 1,357 19,215 Steris Corp. 234 10,799 Stryker Corp. 1,786 143,309 Sucampo Pharmaceuticals, Inc. Class A (NON) 748 6,732 Sunesis Pharmaceuticals, Inc. (NON) 635 4,159 Suzuken Co., Ltd. (Japan) 1,300 49,402 Thoratec Corp. (NON) 199 7,391 Threshold Pharmaceuticals, Inc. (NON) 1,237 6,185 Trinity Biotech PLC ADR (Ireland) 424 11,232 Triple-S Management Corp. Class B (Puerto Rico) (NON) 310 5,193 Ventas, Inc. (R) 5,053 315,459 WellCare Health Plans, Inc. (NON) 492 30,415 Technology (4.5%) Accenture PLC Class A 2,613 217,794 Actuate Corp. (NON) 2,558 14,529 Acxiom Corp. (NON) 1,007 37,491 Advanced Energy Industries, Inc. (NON) 385 10,564 Amdocs, Ltd. 5,671 252,246 Anixter International, Inc. 372 39,785 Apple, Inc. 2,338 1,230,349 ASML Holding NV (Netherlands) 1,674 145,685 Aspen Technology, Inc. (NON) 455 21,362 AVG Technologies NV (Netherlands) (NON) 467 8,747 Bottomline Technologies, Inc. (NON) 169 6,032 Brady Corp. Class A 305 8,159 Brightcove, Inc. (NON) 795 7,712 CACI International, Inc. Class A (NON) 81 6,385 Calix, Inc. (NON) 408 3,244 Cap Gemini (France) 2,166 169,607 Cavium, Inc. (NON) 134 5,645 Ceva, Inc. (NON) 590 10,667 Cirrus Logic, Inc. (NON) 407 7,835 Commvault Systems, Inc. (NON) 176 12,123 Cornerstone OnDemand, Inc. (NON) 309 18,039 CSG Systems International, Inc. 197 5,516 DST Systems, Inc. 2,116 198,862 EnerSys 562 39,924 Entegris, Inc. (NON) 1,468 17,689 Fairchild Semiconductor International, Inc. (NON) 568 7,997 FEI Co. 159 16,321 Freescale Semiconductor, Ltd. (NON) 637 14,492 GenMark Diagnostics, Inc. (NON) 1,707 21,269 Google, Inc. Class A (NON) 1,185 1,440,545 GT Advanced Technologies, Inc. (NON) 316 4,528 inContact, Inc. (NON) 694 6,260 Infoblox, Inc. (NON) 276 6,370 Integrated Silicon Solutions, Inc. (NON) 1,676 20,414 IntraLinks Holdings, Inc. (NON) 1,392 16,161 Intuit, Inc. 5,630 439,985 Keyence Corp. (Japan) 500 215,351 Konica Minolta Holdings, Inc. (Japan) 13,000 132,654 L-3 Communications Holdings, Inc. 1,686 194,564 Lexmark International, Inc. Class A 302 12,726 Magnachip Semiconductor Corp. (South Korea) (NON) 349 5,144 Manhattan Associates, Inc. (NON) 913 34,594 Maxim Integrated Products, Inc. 8,841 289,189 Mellanox Technologies, Ltd. (Israel) (NON) 192 7,012 Mentor Graphics Corp. 1,521 32,914 MICROS Systems, Inc. (NON) 3,722 206,608 Microsemi Corp. (NON) 339 7,817 Microsoft Corp. 25,791 988,053 MTS Systems Corp. 122 8,657 Netscout Systems, Inc. (NON) 323 12,268 NIC, Inc. 359 6,979 Nomura Research Institute, Ltd. (Japan) 3,000 98,427 NTT Data Corp. (Japan) 1,800 74,770 Omnivision Technologies, Inc. (NON) 954 16,476 Omron Corp. (Japan) 4,900 206,726 Oracle Corp. 11,362 444,368 Pandora Media, Inc. (NON) 256 9,580 Perficient, Inc. (NON) 773 15,777 Photronics, Inc. (NON) 1,393 12,119 Plantronics, Inc. 109 4,837 Procera Networks, Inc. (NON) 548 6,044 Proofpoint, Inc. (NON) 208 8,622 PTC, Inc. (NON) 397 15,606 QLIK Technologies, Inc. (NON) 135 4,118 Quantum Corp. (NON) 7,257 8,491 RF Micro Devices, Inc. (NON) 4,487 31,768 Rovi Corp. (NON) 728 18,084 Safeguard Scientifics, Inc. (NON) 722 14,158 SAP AG (Germany) 874 70,598 SciQuest, Inc. (NON) 238 7,026 Semtech Corp. (NON) 350 8,733 Silicon Graphics International Corp. (NON) 381 4,690 Silicon Image, Inc. (NON) 2,137 12,929 SoftBank Corp. (Japan) 2,800 212,293 SolarWinds, Inc. (NON) 606 27,985 Sparton Corp. (NON) 482 15,617 SS&C Technologies Holdings, Inc. (NON) 278 10,753 Synaptics, Inc. (NON) 328 21,333 Synopsys, Inc. (NON) 5,818 235,047 Tech Data Corp. (NON) 401 23,098 Tokyo Electron, Ltd. (Japan) 2,300 132,606 Tyler Technologies, Inc. (NON) 234 21,945 Ultimate Software Group, Inc. (NON) 155 25,730 Ultra Clean Holdings, Inc. (NON) 1,337 17,595 Unisys Corp. (NON) 562 19,232 United Internet AG (Germany) 2,648 123,230 VeriFone Systems, Inc. (NON) 447 12,941 Verint Systems, Inc. (NON) 282 13,200 VeriSign, Inc. (NON) 4,358 240,169 Vocus, Inc. (NON) 750 10,013 XO Group, Inc. (NON) 889 10,615 Zynga, Inc. Class A (NON) 1,507 7,625 Transportation (1.4%) Aegean Marine Petroleum Network, Inc. (Greece) 2,256 22,853 Alaska Air Group, Inc. 1,570 136,025 Central Japan Railway Co. (Japan) 1,900 221,590 ComfortDelgro Corp., Ltd. (Singapore) 61,000 93,033 Copa Holdings SA Class A (Panama) 751 101,730 Diana Shipping, Inc. (Greece) (NON) 942 12,265 Hawaiian Holdings, Inc. (NON) 1,460 17,578 International Consolidated Airlines Group SA (Spain) (NON) 25,541 186,566 Japan Airlines Co., Ltd. (Japan) 2,000 99,630 Matson, Inc. 196 4,728 Quality Distribution, Inc. (NON) 2,819 36,140 Republic Airways Holdings, Inc. (NON) 1,139 10,912 SkyWest, Inc. 826 10,490 Southwest Airlines Co. 12,312 276,281 Spirit Airlines, Inc. (NON) 758 42,812 StealthGas, Inc. (Greece) (NON) 3,451 36,270 Swift Transportation Co. (NON) 1,890 46,040 Union Pacific Corp. 4,087 737,213 United Parcel Service, Inc. Class B 6,469 619,536 Universal Truckload Services, Inc. 565 14,690 XPO Logistics, Inc. (NON) 536 16,852 Yamato Transport Co., Ltd. (Japan) 4,400 91,343 Utilities and power (1.2%) Centrica PLC (United Kingdom) 25,909 138,401 Chubu Electric Power Co., Inc. (Japan) 1,900 23,503 CMS Energy Corp. 3,907 111,076 Enel SpA (Italy) 27,958 143,556 ENI SpA (Italy) 6,550 158,036 GDF Suez (France) 5,812 149,135 ITC Holdings Corp. 793 81,362 Kinder Morgan, Inc. 4,387 139,726 PG&E Corp. 6,547 288,461 PPL Corp. 9,380 302,880 Red Electrica Corporacion SA (Spain) 2,786 216,887 Southern Co. (The) 12,786 541,487 United Utilities Group PLC (United Kingdom) 9,989 130,388 Total common stocks (cost $68,636,288) CORPORATE BONDS AND NOTES (11.5%) (a) Principal amount Value Basic materials (0.8%) Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) $13,000 $13,926 ArcelorMittal SA sr. unsec. bonds 10.35s, 2019 (France) 85,000 108,056 ArcelorMittal SA sr. unsec. unsub. notes 7 1/2s, 2039 (France) 25,000 26,063 Ashland, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 65,000 65,406 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 49,000 52,736 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 55,000 58,713 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 25,000 24,938 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 40,000 43,100 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 35,000 37,450 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 15,000 14,783 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 15,000 15,938 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 4 3/4s, 2021 30,000 30,150 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 75,000 82,125 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 30,000 36,600 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 15,000 15,506 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 40,000 41,100 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 25,000 28,250 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 20,000 22,075 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 105,000 106,969 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 40,000 35,200 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 90,000 103,950 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 60,000 66,600 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 15,000 14,888 Nufarm Australia, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2019 (Australia) 15,000 15,469 PQ Corp. 144A sr. notes 8 3/4s, 2018 55,000 60,500 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 30,000 32,700 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 85,000 94,031 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 40,000 40,500 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 33,000 33,908 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 80,000 90,800 TMS International Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2021 15,000 16,200 Tronox Finance, LLC company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 45,000 46,238 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 10,000 10,650 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. bonds 6s, 2023 40,000 39,300 Capital goods (0.7%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 100,000 108,500 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 10,000 11,525 BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 45,000 47,531 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 (PIK) 75,000 79,500 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 35,000 35,438 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 80,000 88,800 Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s, 2023 60,000 58,950 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 20,000 21,300 Exide Technologies sr. notes 8 5/8s, 2018 (In default) (NON) 60,000 48,750 GrafTech International, Ltd. company guaranty sr. unsec. notes 6 3/8s, 2020 60,000 61,650 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 15,000 19,742 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 65,000 68,900 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 107,000 103,790 Oshkosh Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 105,000 107,363 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 85,000 92,650 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 105,000 109,725 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 55,000 60,500 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 90,000 97,425 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 93,000 97,883 Titan International, Inc. 144A company guaranty sr. bonds 6 7/8s, 2020 30,000 31,725 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 15,000 16,538 Triumph Group, Inc. company guaranty sr. unsec. notes 4 7/8s, 2021 50,000 49,375 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 20,000 20,750 Communication services (1.5%) AT&T, Inc. sr. unsec. unsub. notes 1.7s, 2017 41,000 41,393 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 155,000 155,000 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 20,000 19,450 CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 85,000 90,100 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 15,000 15,675 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 35,000 35,875 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 100,000 112,750 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 70,000 81,025 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 20,000 21,050 Intelsat Jackson Holdings SA company guaranty sr. unsec. bonds 6 5/8s, 2022 (Bermuda) 20,000 21,100 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 315,000 347,288 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 8 1/8s, 2023 (Luxembourg) 115,000 124,919 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) 140,000 150,675 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 20,000 21,150 NII International Telecom SCA144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 45,000 31,275 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 70,000 70,875 Quebecor Media, Inc. 144A sr. unsec. notes 7 3/8s, 2021 (Canada) CAD 295,000 286,283 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 $33,000 37,320 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 330,000 360,113 Sprint Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 120,000 132,900 Sprint Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 90,000 98,550 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.836s, 2023 10,000 10,813 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633s, 2021 25,000 27,094 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 80,000 85,300 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.464s, 2019 25,000 26,688 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 75,000 79,500 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 5,000 5,263 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 7.045s, 2036 (Spain) 220,000 260,620 Verizon Communications, Inc. sr. unsec. unsub. notes 4 1/2s, 2020 30,000 32,514 Vodafone Group PLC sr. unsec. unsub. notes 1 1/4s, 2017 (United Kingdom) 142,000 141,137 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 100,000 114,500 Windstream Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 25,000 24,625 Consumer cyclicals (2.4%) Amazon.com, Inc. sr. unsec. notes 1.2s, 2017 143,000 141,829 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 170,000 196,138 AMC Entertainment, Inc. 144A company guaranty sr. unsec. sub. notes 5 7/8s, 2022 35,000 35,438 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 50,000 53,625 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 7 1/4s, 2023 25,000 25,750 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 15,000 14,288 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 120,000 127,500 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 35,000 35,910 Building Materials Corp. of America 144A sr. unsec. notes 6 3/4s, 2021 25,000 27,125 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 9s, 2020 130,000 126,425 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 230,000 234,888 CBS Outdoor Americas Capital, LLC/CBS Outdoor Americas Capital Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 50,000 51,500 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 35,000 35,569 Ceridian Corp. 144A sr. notes 8 7/8s, 2019 85,000 97,325 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 35,000 40,031 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 10,000 9,700 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2019 30,000 31,500 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 50,000 54,125 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 35,000 37,275 CST Brands, Inc. company guaranty sr. unsec. notes 5s, 2023 80,000 77,800 D.R. Horton, Inc. company guaranty sr. unsec. notes 5 3/4s, 2023 15,000 15,750 Dana Holding Corp. sr. unsec. unsub. notes 6s, 2023 50,000 51,750 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 65,000 70,038 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 (R) 15,000 15,075 Ford Motor Co. sr. unsec. unsub. notes 7.45s, 2031 30,000 38,558 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2020 35,000 35,875 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2019 40,000 41,800 Garda World Security Corp. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 (Canada) 80,000 83,000 Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 40,000 42,500 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2020 60,000 62,100 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 3/8s, 2018 35,000 36,313 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 60,000 65,400 Griffey Intermediate, Inc./Griffey Finance Sub, LLC 144A sr. unsec. notes 7s, 2020 75,000 65,438 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 60,000 63,300 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 70,000 71,750 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 45,000 48,825 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 35,000 36,138 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 20,000 20,950 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 25,000 27,250 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 55,000 61,600 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 50,000 53,000 Lamar Media Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 20,000 20,650 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 45,000 47,925 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 90,000 85,950 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2019 25,000 25,531 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 5,000 5,500 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 50,000 50,250 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 45,000 51,188 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 25,000 27,625 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 125,000 149,375 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 10,000 11,025 Michaels FinCo Holdings, LLC/Michaels FinCo, Inc. 144A sr. unsec. notes 7 1/2s, 2018 (PIK) 50,000 51,625 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 95,000 107,350 Navistar International Corp. sr. notes 8 1/4s, 2021 80,000 83,800 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 60,000 62,325 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 (PIK) 40,000 43,000 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8s, 2021 30,000 32,175 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 80,000 79,800 Nexstar Broadcasting, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 30,000 32,325 Nielsen Co. Luxembourg S.a.r.l. (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 35,000 36,575 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 4 1/2s, 2020 20,000 20,250 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 80,000 88,200 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 50,000 56,000 Penn National Gaming, Inc. 144A sr. unsec. notes 5 7/8s, 2021 75,000 73,125 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 (PIK) 25,000 25,563 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 6s, 2035 90,000 81,000 Quiksilver, Inc./QS Wholesale, Inc. company guaranty sr. unsec. notes 10s, 2020 5,000 5,675 Quiksilver, Inc./QS Wholesale, Inc. 144A sr. notes 7 7/8s, 2018 5,000 5,463 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 175,000 189,875 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 60,000 60,600 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2022 10,000 10,250 Rent-A-Center, Inc./TX company guaranty sr. unsec. notes 4 3/4s, 2021 40,000 37,700 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 10,000 11,125 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 50,000 52,875 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 25,000 25,125 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 15,000 15,525 Sirius XM Holdings, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 60,000 63,075 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 90,000 91,125 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 5,000 5,450 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 25,000 26,688 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 30,000 29,775 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 20,000 20,000 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 48,000 47,760 Townsquare Radio, LLC/Townsquare Radio, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 35,000 38,763 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 (PIK) 106,210 112,848 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 15,000 15,488 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 30,000 33,338 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 30,000 33,225 Consumer staples (0.7%) Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. notes 1 1/4s, 2018 145,000 143,256 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 65,000 70,525 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 95,000 95,950 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 35,000 34,738 CEC Entertainment, Inc. 144A sr. unsec. notes 8s, 2022 25,000 25,688 Claire's Stores, Inc. 144A company guaranty sr. notes 6 1/8s, 2020 20,000 19,000 Claire's Stores, Inc. 144A sr. notes 9s, 2019 30,000 31,575 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 15,000 14,700 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 (R) 94,000 90,710 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 (R) 15,000 14,663 CVS Caremark Corp. sr. unsec. unsub. notes 2 1/4s, 2018 145,000 146,208 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 45,000 48,150 Elizabeth Arden, Inc. 144A sr. unsec. notes 7 3/8s, 2021 45,000 48,150 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 125,000 124,688 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 50,000 52,875 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 20,000 21,200 JBS USA LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 20,000 21,150 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 15,000 15,938 Landry's, Inc. 144A sr. unsec. notes 9 3/8s, 2020 130,000 143,000 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 50,000 54,125 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 5,000 5,444 Post Holdings, Inc. 144A company guaranty sr. unsec. notes 7 3/8s, 2022 5,000 5,444 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 50,000 50,375 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 75,000 75,000 Sun Merger Sub, Inc. 144A sr. unsec. notes 5 7/8s, 2021 15,000 15,450 Sun Merger Sub, Inc. 144A sr. unsec. notes 5 1/4s, 2018 10,000 10,525 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 20,000 22,700 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 45,000 47,700 Energy (1.0%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 85,000 86,700 Anadarko Petroleum Corp. sr. unsec. notes 6.45s, 2036 130,000 154,192 Antero Resources Finance Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 45,000 46,013 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 73,000 77,380 Calfrac Holdings LP 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 40,000 41,800 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 75,000 80,813 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 20,000 21,500 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 20,000 20,850 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 35,000 35,263 Forum Energy Technologies, Inc. 144A sr. unsec. notes 6 1/4s, 2021 55,000 58,438 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 70,000 75,600 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 15,000 15,788 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 150,000 152,625 Hercules Offshore, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 20,000 21,200 Hercules Offshore, Inc. 144A sr. unsec. notes 8 3/4s, 2021 25,000 28,438 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 40,000 43,200 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 15,000 15,413 Linn Energy, LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 7s, 2019 135,000 140,738 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 60,000 64,500 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 25,000 26,625 Oasis Petroleum, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 85,000 92,225 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 50,000 53,770 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 55,000 56,238 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 35,000 38,675 Plains Exploration & Production Co. company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 20,000 22,300 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 35,000 36,050 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 20,000 20,900 Samson Investment Co. 144A sr. unsec. notes 10 3/4s, 2020 110,000 122,238 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 15,000 15,863 Seven Generations Energy, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 55,000 59,758 Shelf Drilling Holdings, Ltd. 144A sr. notes 8 5/8s, 2018 40,000 43,100 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 15,000 16,088 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 125,000 135,313 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 35,000 35,613 Financials (2.0%) Allegion US Holding Co., Inc. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 35,000 36,531 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 230,000 258,750 American Express Co. sr. unsec. notes 6.15s, 2017 55,000 65,905 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 220,000 283,316 American International Group, Inc. sr. unsec. unsub. notes 3.8s, 2017 145,000 155,769 Bank of America Corp. sr. unsec. unsub. notes 2s, 2018 143,000 143,730 BPCE SA 144A unsec. sub. notes 5.15s, 2024 (France) 200,000 200,488 CBL & Associates LP company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 (R) 180,000 186,803 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 30,000 30,000 CIT Group, Inc. sr. unsec. notes 5s, 2023 35,000 36,400 CIT Group, Inc. sr. unsec. unsub. notes 3 7/8s, 2019 20,000 20,350 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 155,000 168,563 Citigroup, Inc. sr. unsec. unsub. notes 4.45s, 2017 145,000 157,572 Credit Acceptance Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 80,000 83,000 Credit Suisse Group AG 144A jr. unsec. sub. FRN notes 7 1/2s, perpetual maturity (Switzerland) 200,000 220,250 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 100,000 108,500 Fifth Third Bancorp jr. unsec. sub. FRB bonds 5.1s, 2049 38,000 34,770 General Electric Capital Corp. sr. unsec. notes Ser. MTN, 5.4s, 2017 143,000 160,696 Hockey Merger Sub 2, Inc. 144A sr. unsec. notes 7 7/8s, 2021 70,000 73,675 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2020 145,000 152,975 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 60,000 61,200 iStar Financial, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2018 (R) 45,000 45,450 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 (R) 30,000 33,450 JPMorgan Chase & Co. sr. unsec. unsub. notes 2s, 2017 26,000 26,421 Leucadia National Corp. sr. unsec. bonds 5 1/2s, 2023 180,000 189,322 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 195,000 211,575 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN notes 6.657s, 2049 (United Kingdom) 30,000 29,700 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 (R) 60,000 60,610 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 35,000 36,750 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2018 20,000 20,150 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 30,000 28,425 Nationwide Mutual Insurance Co. 144A notes 9 3/8s, 2039 20,000 29,322 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 135,000 144,113 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 25,000 26,188 PNC Bank, NA sr. unsec. unsub. notes Ser. BKNT, 1 1/8s, 2017 250,000 250,271 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 75,000 73,500 Royal Bank of Scotland Group PLC unsec. sub. notes 6s, 2023 (United Kingdom) 35,000 36,052 Springleaf Finance Corp. sr. unsec. unsub. notes 7 3/4s, 2021 15,000 16,613 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 30,000 30,675 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 30,000 32,775 Walter Investment Management Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 45,000 45,225 Health care (0.8%) CHS/Community Health Systems, Inc. 144A company guaranty sr. notes 5 1/8s, 2021 10,000 10,350 CHS/Community Health Systems, Inc. 144A company guaranty sr. unsec. notes 6 7/8s, 2022 15,000 15,956 Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 60,000 61,950 AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 65,000 68,413 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 6s, 2021 60,000 62,550 Biomet, Inc. company guaranty sr. unsec. sub. notes 6 1/2s, 2020 45,000 47,981 Biomet, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 25,000 26,969 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) (PIK) 50,000 51,875 Endo Finance Co. 144A company guaranty sr. unsec. notes 5 3/4s, 2022 25,000 25,875 Envision Healthcare Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 45,000 48,319 HCA, Inc. sr. notes 6 1/2s, 2020 210,000 236,775 Healthcare Technology Intermediate, Inc. 144A sr. unsec. notes 7 3/8s, 2018 (PIK) 40,000 41,400 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 55,000 58,850 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 20,000 21,400 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 (PIK) 20,000 21,050 JLL/Delta Dutch Newco BV 144A sr. unsec. notes 7 1/2s, 2022 (Netherlands) 75,000 76,500 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 125,000 145,000 MPH Intermediate Holding Co. 2 144A sr. unsec. notes 8 3/8s, 2018 (PIK) 35,000 36,619 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 80,000 86,600 Salix Pharmaceuticals, Ltd. 144A company guaranty sr. unsec. notes 6s, 2021 20,000 21,400 Service Corp. International/US 144A sr. unsec. notes 5 3/8s, 2022 45,000 45,788 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 30,000 29,925 Tenet Healthcare Corp. company guaranty sr. bonds 4 3/8s, 2021 55,000 54,313 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 100,000 110,750 Tenet Healthcare Corp. 144A sr. notes 6s, 2020 55,000 59,125 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 90,000 95,738 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 5,000 5,463 Valeant Pharmaceuticals International 144A sr. unsec. notes 6 3/4s, 2018 70,000 77,175 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 45,000 46,913 Technology (0.6%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 40,000 42,250 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 15,000 14,213 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 300,000 297,750 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 215,000 233,275 First Data Corp. 144A company guaranty sr. unsec. notes 11 1/4s, 2021 45,000 51,188 First Data Corp. 144A company guaranty sr. unsec. sub. notes 11 3/4s, 2021 90,000 96,300 First Data Corp. 144A company guaranty sr. unsec. sub. notes 11 3/4s, 2021 15,000 16,050 First Data Holdings, Inc. 144A sr. unsec. notes 14 1/2s, 2019 (PIK) 35,000 35,088 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 5s, 2021 45,000 46,125 Freescale Semiconductor, Inc. 144A sr. notes 6s, 2022 60,000 63,600 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 50,000 58,125 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 60,000 63,750 Jabil Circuit, Inc. sr. unsec. notes 8 1/4s, 2018 14,000 16,835 Micron Technology, Inc. 144A sr. unsec. notes 5 7/8s, 2022 55,000 57,475 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2019 30,000 32,063 Transportation (0.1%) Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 100,000 110,125 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 50,000 50,500 Utilities and power (0.9%) AES Corp. (VA) sr. unsec. notes 8s, 2020 170,000 199,750 AES Corp. (VA) sr. unsec. unsub. notes 4 7/8s, 2023 25,000 24,250 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 15,000 15,900 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 15,000 15,375 Electricite de France (EDF) 144A jr. unsec. sub. FRN notes 5 5/8s, 2049 (France) 695,000 691,525 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 25,000 26,000 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10 1/4s, 2020 195,000 202,800 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 10,000 10,763 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 100,000 95,000 Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 123,000 123,615 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 115,000 127,650 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 80,000 83,200 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 30,000 30,300 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 55,000 51,425 Total corporate bonds and notes (cost $22,242,275) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (3.7%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.5%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, March 1, 2044 $1,000,000 $990,391 U.S. Government Agency Mortgage Obligations (3.2%) Federal National Mortgage Association Pass-Through Certificates 6s, TBA, March 1, 2044 2,000,000 2,226,875 4s, TBA, March 1, 2044 3,000,000 3,144,375 3 1/2s, TBA, March 1, 2029 1,000,000 1,057,344 Total U.S. government and agency mortgage obligations (cost $7,396,485) U.S. TREASURY OBLIGATIONS (0.1%) (a) Principal amount Value U.S. Treasury Bonds 4 5/8s, February 15, 2040 (i) $80,182 $80,182 U.S. Treasury Notes 2s, February 15, 2023 (i) 113,046 113,046 Total U.S. treasury obligations (cost $193,228) COMMODITY LINKED NOTES (3.6%) (a)(CLN) Principal amount Value Deutsche Bank AG/London 144A sr. unsec. notes, 1-month USD LIBOR less 0.16%, 2014 (Indexed to the S&P GSCI Total Return Index multiplied by 3) (United Kingdom) $3,350,000 $3,930,220 UBS AG/London 144A sr. notes, 1-month LIBOR less 0.10%, 2014 (Indexed to the S&P GSCI TR Index multiplied by 3) (Jersey) 2,200,000 2,359,800 Deutsche Bank AG/London 144A sr. unsec. notes, 1-month USD LIBOR less 0.16%, 2014 (Indexed to the DB Commodity Booster OYE Benchmark TR Index multiplied by 3) (United Kingdom) 929,000 940,427 Total commodity linked notes (cost $6,479,000) MORTGAGE-BACKED SECURITIES (3.4%) (a) Principal amount Value Commercial mortgage-backed securities (2.5%) Banc of America Commercial Mortgage Trust FRB Ser. 07-3, Class A3, 5.618s, 2049 $45,632 $45,614 Ser. 06-5, Class A2, 5.317s, 2047 47,250 47,557 FRB Ser. 05-1, Class AJ, 5.289s, 2042 325,000 337,610 Ser. 05-4, Class B, 5.118s, 2045 212,000 214,120 Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class AJ, 5.784s, 2049 175,000 181,970 Ser. 13-GC11, Class D, 4.459s, 2046 100,000 89,598 COMM Mortgage Trust FRB Ser. 04-LB3A, Class E, 5.429s, 2037 200,000 202,060 Ser. 12-CR1, Class AM, 3.912s, 2045 93,000 94,535 COMM Mortgage Trust 144A FRB Ser. 13-CR12, Class D, 5.086s, 2046 237,000 221,334 Commercial Mortgage Trust 144A FRB Ser. 12-LC4, Class D, 5.648s, 2044 100,000 100,240 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636s, 2049 187,209 187,794 GE Capital Commercial Mortgage Corp. FRB Ser. 06-C1, Class AJ, 5.281s, 2044 100,000 98,521 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class D, 4.986s, 2042 44,000 44,382 GS Mortgage Securities Trust 144A Ser. 10-C1, Class D, 5.978s, 2043 158,403 172,452 FRB Ser. 12-GC6, Class D, 5.638s, 2045 193,000 196,011 Ser. 11-GC5, Class XA, IO, 1.719s, 2044 1,277,532 85,850 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 06-LDP7, Class B, 5.873s, 2045 118,000 104,844 Ser. 07-C1, Class A3, 5.79s, 2051 55,000 55,715 Ser. 06-LDP6, Class AJ, 5.565s, 2043 100,000 102,810 Ser. 04-LN2, Class A2, 5.115s, 2041 183,293 185,480 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 10-C1, Class D, 6.312s, 2043 142,000 152,680 FRB Ser. 11-C3, Class E, 5.543s, 2046 213,000 223,934 FRB Ser. 12-C6, Class E, 5.202s, 2045 186,000 185,812 LB-UBS Commercial Mortgage Trust FRB Ser. 07-C6, Class A4, 5.858s, 2040 80,492 86,473 Ser. 06-C6, Class E, 5.541s, 2039 125,000 117,275 Ser. 06-C6, Class D, 5.502s, 2039 125,000 120,375 ML-CFC Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.239s, 2049 28,000 27,160 Morgan Stanley Bank of America Merrill Lynch Trust FRB Ser. 13-C11, Class AS, 4.419s, 2046 45,000 47,154 FRB Ser. 13-C11, Class C, 4.419s, 2046 83,000 80,500 Morgan Stanley Capital I Trust FRB Ser. 06-HQ8, Class D, 5.497s, 2044 125,000 111,263 UBS-Barclays Commercial Mortgage Trust Ser. 13-C6, Class AS, 3.469s, 2046 306,000 298,411 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class C, 4.958s, 2049 50,000 51,590 FRB Ser. 12-C3, Class D, 4.958s, 2049 114,000 103,686 Ser. 13-C6, Class D, 4.354s, 2046 70,000 61,915 WF-RBS Commercial Mortgage Trust Ser. 12-C9, Class AS, 3.388s, 2045 62,000 60,884 Ser. 13-C17, Class XA, IO, 1.617s, 2046 1,470,218 137,144 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 12-C6, Class D, 5.562s, 2045 193,000 194,930 FRB Ser. 12-C7, Class E, 4.847s, 2045 300,000 280,770 Residential mortgage-backed securities (non-agency) (0.9%) Countrywide Alternative Loan Trust Ser. 05-28CB, Class 2A7, 5 3/4s, 2035 342,030 308,511 Merrill Lynch Alternative Note Asset Trust FRB Ser. 07-OAR2, Class A1, 0.336s, 2037 449,659 402,445 Residential Accredit Loans, Inc. FRB Ser. 06-QO7, Class 1A1, 0.931s, 2046 202,560 129,132 WAMU Mortgage Pass-Through Certificates FRB Ser. 05-AR15, Class A1B2, 0.566s, 2045 113,897 99,233 FRB Ser. 05-AR11, Class A1B3, 0.556s, 2045 361,239 316,084 FRB Ser. 05-AR9, Class A1B, 0.536s, 2045 470,495 428,298 FRB Ser. 12-RR2, Class 1A2, 0.316s, 2047 60,000 42,450 Total mortgage-backed securities (cost $6,920,818) PURCHASED OPTIONS OUTSTANDING (0.4%) (a) Expiration Contract date/strike price amount Value SPDR S&P rust (Put) Nov-14/$155.00 $ 39,171 $99,034 SPDR S&P rust (Put) Feb-15/163.00 38,870 195,983 SPDR S&P rust (Put) Jan-15/162.00 42,403 185,980 SPDR S&P rust (Put) Dec-14/158.00 41,766 141,670 SPDR S&P rust (Put) Oct-14/152.00 40,033 72,560 SPDR S&P rust (Put) Sep-14/150.00 38,821 52,408 Total purchased options outstanding (cost $1,240,519) PREFERRED STOCKS (0.1%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 75 $73,938 M/I Homes, Inc. $2.438 pfd. 1,230 31,058 Total preferred stocks (cost $98,200) CONVERTIBLE BONDS AND NOTES (—%) (a) Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) $35,000 $50,991 Total convertible bonds and notes (cost $37,710) CONVERTIBLE PREFERRED STOCKS (—%) (a) Shares Value EPR Properties Ser. C, $1.44 cv. pfd. 1,550 $33,398 Total convertible preferred stocks (cost $34,286) SHORT-TERM INVESTMENTS (42.9%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.18% (d) 5,550 $5,550 Putnam Money Market Liquidity Fund 0.04% (AFF) 38,545,644 38,545,644 Putnam Short Term Investment Fund 0.06% (AFF) 36,263,103 36,263,103 SSgA Prime Money Market Fund zero % (P) 610,000 610,000 U.S. Treasury Bills with an effective yield of 0.14%, August 21, 2014 (SEG)(SEGSF)(SEGCCS) $8,000,000 7,997,152 U.S. Treasury Bills with an effective yield of 0.12%, February 5, 2015 (SEG)(SEGSF)(SEGCCS) 1,760,000 1,758,259 Total short-term investments (cost $85,177,059) TOTAL INVESTMENTS Total investments (cost $198,455,868) (b) FORWARD CURRENCY CONTRACTS at 2/28/14 (aggregate face value $42,626,711) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Chilean Peso Sell 4/16/14 $6,325 $6,095 $(230) Euro Buy 3/19/14 318,294 315,619 2,675 Euro Sell 3/19/14 318,294 315,158 (3,136) Singapore Dollar Sell 5/21/14 171,111 170,087 (1,024) Swiss Franc Sell 3/19/14 358,541 348,228 (10,313) Barclays Bank PLC Australian Dollar Sell 4/16/14 208,385 199,611 (8,774) British Pound Buy 3/19/14 314,947 304,550 10,397 British Pound Sell 6/18/14 604,704 605,164 460 Canadian Dollar Sell 4/16/14 309,441 320,194 10,753 Euro Buy 3/19/14 447,627 437,899 9,728 Hong Kong Dollar Sell 5/21/14 431,411 431,177 (234) Japanese Yen Sell 5/21/14 192,916 194,626 1,710 Mexican Peso Buy 4/16/14 195,205 196,649 (1,444) Norwegian Krone Buy 3/19/14 324,644 317,755 6,889 Norwegian Krone Sell 3/19/14 324,644 317,290 (7,354) Polish Zloty Buy 3/19/14 176,173 170,438 5,735 Polish Zloty Sell 3/19/14 176,173 172,141 (4,032) Singapore Dollar Sell 5/21/14 44,730 44,464 (266) South African Rand Sell 4/16/14 178,377 177,020 (1,357) Swedish Krona Sell 3/19/14 42,708 41,894 (814) Swedish Krona Buy 6/18/14 306,112 306,430 (318) Swiss Franc Sell 3/19/14 699,455 683,166 (16,289) Turkish Lira Buy 3/19/14 380,100 392,682 (12,582) Turkish Lira Sell 3/19/14 380,100 375,284 (4,816) Citibank, N.A. Brazilian Real Buy 4/2/14 190,523 183,936 6,587 Brazilian Real Sell 4/2/14 190,523 185,568 (4,955) Chilean Peso Sell 4/16/14 186,950 185,947 (1,003) Danish Krone Sell 3/19/14 245,846 241,575 (4,271) Euro Buy 3/19/14 804,845 793,134 11,711 Norwegian Krone Sell 6/18/14 272,225 272,682 457 Swiss Franc Sell 3/19/14 704,118 684,974 (19,144) Credit Suisse International Australian Dollar Sell 4/16/14 714,220 706,533 (7,687) British Pound Buy 3/19/14 300,883 306,565 (5,682) British Pound Sell 6/18/14 302,352 302,579 227 Canadian Dollar Sell 4/16/14 599,395 608,358 8,963 Euro Buy 3/19/14 22,774 17,065 5,709 Indian Rupee Buy 5/21/14 195,715 188,239 7,476 Japanese Yen Buy 5/21/14 1,423,536 1,423,153 383 Mexican Peso Buy 4/16/14 158,225 159,387 (1,162) Mexican Peso Sell 4/16/14 158,225 156,277 (1,948) New Zealand Dollar Buy 4/16/14 1,504 594 910 Norwegian Krone Buy 3/19/14 329,573 323,404 6,169 Norwegian Krone Sell 3/19/14 329,573 320,193 (9,380) Singapore Dollar Sell 5/21/14 163,774 162,803 (971) South African Rand Buy 4/16/14 191,007 188,772 2,235 South African Rand Sell 4/16/14 191,007 181,802 (9,205) South Korean Won Buy 5/21/14 6,555 6,196 359 Swedish Krona Buy 3/19/14 325,342 321,546 3,796 Swedish Krona Sell 3/19/14 325,342 315,983 (9,359) Swiss Franc Sell 3/19/14 189,675 185,255 (4,420) Deutsche Bank AG Australian Dollar Buy 4/16/14 312,933 316,245 (3,312) Australian Dollar Sell 4/16/14 312,933 312,809 (124) Canadian Dollar Sell 4/16/14 299,517 313,230 13,713 Euro Buy 3/19/14 184,131 173,802 10,329 Norwegian Krone Sell 6/18/14 272,225 272,715 490 Polish Zloty Buy 3/19/14 170,671 165,106 5,565 Polish Zloty Sell 3/19/14 170,671 166,706 (3,965) Swedish Krona Buy 6/18/14 306,097 306,387 (290) Swiss Franc Sell 3/19/14 706,506 688,002 (18,504) Turkish Lira Buy 3/19/14 182,216 184,531 (2,315) Turkish Lira Sell 3/19/14 182,216 180,577 (1,639) Goldman Sachs International Australian Dollar Buy 4/16/14 299,319 301,741 (2,422) British Pound Buy 3/19/14 327,338 319,608 7,730 British Pound Sell 3/19/14 327,338 318,829 (8,509) Canadian Dollar Sell 4/16/14 309,802 321,172 11,370 Euro Buy 3/19/14 330,578 322,438 8,140 Japanese Yen Sell 5/21/14 300,844 298,192 (2,652) HSBC Bank USA, National Association Australian Dollar Buy 4/16/14 185,073 185,827 (754) Australian Dollar Sell 4/16/14 185,073 184,943 (130) British Pound Buy 3/19/14 303,729 303,416 313 British Pound Sell 3/19/14 303,729 298,940 (4,789) Canadian Dollar Sell 4/16/14 215,887 230,237 14,350 Euro Buy 3/19/14 320,778 319,590 1,188 Euro Sell 3/19/14 320,778 318,180 (2,598) Japanese Yen Sell 5/21/14 327,754 327,564 (190) JPMorgan Chase Bank N.A. Australian Dollar Buy 4/16/14 247,623 256,722 (9,099) British Pound Sell 3/19/14 2,131,296 2,073,034 (58,262) British Pound Sell 6/18/14 302,352 302,580 228 Canadian Dollar Sell 4/16/14 12,450 17,142 4,692 Euro Buy 3/19/14 558,464 545,423 13,041 Hungarian Forint Sell 3/19/14 180,161 177,021 (3,140) Indian Rupee Buy 5/21/14 176,819 177,110 (291) Mexican Peso Buy 4/16/14 158,173 159,611 (1,438) New Taiwan Dollar Sell 5/21/14 180,079 179,470 (609) New Zealand Dollar Buy 4/16/14 317,074 307,826 9,248 New Zealand Dollar Sell 4/16/14 317,074 311,415 (5,659) Norwegian Krone Sell 3/19/14 12,855 12,460 (395) Norwegian Krone Sell 6/18/14 272,192 272,662 470 Singapore Dollar Sell 5/21/14 97,823 97,248 (575) Swiss Franc Sell 3/19/14 1,619,062 1,577,375 (41,687) Royal Bank of Scotland PLC (The) Canadian Dollar Sell 4/16/14 310,163 318,645 8,482 Euro Buy 3/19/14 153,488 151,744 1,744 Japanese Yen Buy 5/21/14 64,728 64,407 321 Japanese Yen Sell 5/21/14 64,728 64,681 (47) Mexican Peso Buy 4/16/14 233,087 234,994 (1,907) State Street Bank and Trust Co. Australian Dollar Sell 4/16/14 51,785 49,567 (2,218) Brazilian Real Buy 4/2/14 190,523 183,225 7,298 Brazilian Real Sell 4/2/14 190,523 185,622 (4,901) British Pound Buy 3/19/14 301,217 298,361 2,856 British Pound Sell 6/18/14 302,352 302,586 234 Canadian Dollar Sell 4/16/14 194,506 209,999 15,493 Euro Buy 3/19/14 100,899 93,730 7,169 Israeli Shekel Buy 4/16/14 7,507 7,475 32 Japanese Yen Sell 5/21/14 1,000,136 998,575 (1,561) Mexican Peso Buy 4/16/14 240,183 241,909 (1,726) New Taiwan Dollar Sell 5/21/14 180,083 179,397 (686) Norwegian Krone Buy 3/19/14 280,783 275,374 5,409 Norwegian Krone Sell 3/19/14 280,783 270,697 (10,086) Norwegian Krone Sell 6/18/14 272,225 272,690 465 Polish Zloty Buy 3/19/14 320,194 310,199 9,995 Polish Zloty Sell 3/19/14 320,194 312,630 (7,564) Singapore Dollar Sell 5/21/14 183,260 181,716 (1,544) Swedish Krona Sell 3/19/14 42,724 41,898 (826) Swedish Krona Buy 6/18/14 306,097 306,417 (320) Swiss Franc Sell 3/19/14 201,729 195,903 (5,826) UBS AG Australian Dollar Sell 4/16/14 53,742 43,997 (9,745) British Pound Buy 3/19/14 568,781 573,547 (4,766) British Pound Sell 6/18/14 604,704 605,153 449 Canadian Dollar Sell 4/16/14 317,650 327,542 9,892 Euro Buy 3/19/14 1,571,593 1,554,301 17,292 Euro Sell 3/19/14 1,571,593 1,559,825 (11,768) Japanese Yen Sell 5/21/14 195,895 195,464 (431) Mexican Peso Buy 4/16/14 158,218 159,069 (851) Mexican Peso Sell 4/16/14 158,218 156,309 (1,909) Norwegian Krone Buy 3/19/14 174,927 170,671 4,256 Norwegian Krone Sell 3/19/14 174,927 168,341 (6,586) Norwegian Krone Sell 6/18/14 272,225 272,692 467 Singapore Dollar Sell 5/21/14 22,562 22,431 (131) South African Rand Buy 4/16/14 191,007 188,763 2,244 South African Rand Sell 4/16/14 191,007 182,972 (8,035) Swedish Krona Sell 3/19/14 42,708 39,358 (3,350) Swiss Franc Sell 3/19/14 549,353 533,388 (15,965) WestPac Banking Corp. Australian Dollar Buy 4/16/14 299,408 300,252 (844) British Pound Buy 3/19/14 331,691 323,893 7,798 Canadian Dollar Sell 4/16/14 219,224 235,080 15,856 Euro Buy 3/19/14 402,630 397,195 5,435 Total FUTURES CONTRACTS OUTSTANDING at 2/28/14 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) DAX Index (Short) 1 $333,653 Mar-14 $2,878 Euro-Bobl 5 yr (Long) 40 6,995,362 Mar-14 53,212 Euro-Bund 10 yr (Long) 36 7,174,360 Mar-14 147,763 Euro-Buxl 30 yr (Long) 17 3,020,898 Mar-14 105,534 Euro-CAC 40 Index (Short) 7 425,616 Mar-14 (7,319) Euro-Schatz 2 yr (Long) 13 1,983,519 Mar-14 342 FTSE 100 Index (Short) 35 3,971,072 Mar-14 (194,028) IBEX 35 Index (Long) 15 2,086,662 Mar-14 19,007 Japanese Government Bond 10 yr (Long) 17 24,249,681 Mar-14 170,309 MSCI EAFE Index Mini (Short) 62 5,980,830 Mar-14 (358,579) S&P 500 Index E-Mini (Long) 108 10,031,040 Mar-14 377,354 S&P 500 Index E-Mini (Short) 31 2,879,280 Mar-14 (50,205) S&P/TSX 60 Index (Short) 3 440,206 Mar-14 (6,281) SPI 200 Index (Short) 4 481,512 Mar-14 (11,198) U.K. Gilt 10 yr (Long) 23 4,214,661 Jun-14 23,432 U.S. Treasury Bond 30 yr (Long) 7 931,438 Jun-14 12,018 U.S. Treasury Note 10 yr (Long) 19 2,366,094 Jun-14 11,245 U.S. Treasury Note 10 yr (Short) 160 19,925,000 Jun-14 (95,304) U.S. Treasury Note 5 yr (Long) 52 6,232,688 Jun-14 16,964 U.S. Treasury Note 5 yr (Short) 5 599,297 Jun-14 (1,666) U.S. Treasury Note 2 yr (Long) 14 3,078,250 Jun-14 848 Total WRITTEN OPTIONS OUTSTANDING at 2/28/14 (premiums $62,751) (Unaudited) Expiration Contract date/strike price amount Value S&P 500 Index (Call) Mar-14/$1915.00 $ 10,378 $28,021 S&P 500 Index (Call) Mar-14/1900.00 9,726 42,699 SPDR S&P rust (Call) Mar-14/189.00 18,847 9,197 SPDR S&P rust (Call) Mar-14/184.50 19,267 44,749 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 2/28/14 (Unaudited) Upfront Payments Payments premium Termination made by received by Unrealized Notional amount received (paid) date fund per annum fund per annum appreciation $7,797,700 (E) $(39,601) 3/19/19 3 month USD-LIBOR-BBA 2.00% $32,016 2,397,200 (E) (2,572) 3/19/16 3 month USD-LIBOR-BBA 0.75% 739 980,100 (E) 17,160 3/19/44 3 month USD-LIBOR-BBA 3.75% 44,961 60,904,300 (E) (1,035,056) 3/19/24 3 month USD-LIBOR-BBA 3.25% 1,382,637 Total $(1,060,069) (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 2/28/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $3,800,000 $— 9/21/21 (2.305%) USA Non Revised Consumer Price Index- Urban (CPI-U) $(52,197) 5,000,000 — 7/19/23 (2.585%) USA Non Revised Consumer Price Index- Urban (CPI-U) (89,595) baskets 176,840 — 3/14/14 (3 month USD-LIBOR-BBA plus 0.10%) A basket (MLTRFCF3) of common stocks 765,911 units 4,450 — 3/14/14 3 month USD-LIBOR-BBA minus 0.07% Russell 1000 Total Return Index (1,134,743) Barclays Bank PLC $4,597,429 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 2,441 3,700,000 — 5/8/23 (2.59%) USA Non Revised Consumer Price Index- Urban (CPI-U) (100,089) 8,900,000 — 7/19/23 (2.569%) USA Non Revised Consumer Price Index- Urban (CPI-U) (145,284) Citibank, N.A. 800,000 — 11/7/22 (2.73%) USA Non Revised Consumer Price Index- Urban (CPI-U) (36,794) 1,500,000 — 8/7/22 2.515% USA Non Revised Consumer Price Index- Urban (CPI-U) 39,045 1,700,000 — 3/7/23 (2.80%) USA Non Revised Consumer Price Index- Urban (CPI-U) (77,741) baskets 77 — 12/19/14 (3 month USD-LIBOR-BBA plus 0.15%) A basket (CGPUTQL2) of common stocks 242,382 shares 31,031 — 1/30/15 1 month USD-LIBOR plus 0.50% Carlyle Group LP 51,253 shares 156 — 1/30/15 1 month USD-LIBOR less 0.55% Apollo Global Management, LLC (125) shares 34,806 — 1/30/15 1 month USD-LIBOR less 0.55% Apollo Global Management, LLC (41,244) shares 138 — 1/30/15 1 month USD-LIBOR plus 0.50% Carlyle Group LP (195) units 1,692 — 12/19/14 3 month USD-LIBOR-BBA minus 0.10% Russell 1000 Total Return Index (330,864) units 762 (24,957) 1/23/15 3 month USD-LIBOR-BBA minus 3.00% MSCI Daily TR Net Emerging Markets Indonesia USD (124,787) Credit Suisse International $2,600,000 — 1/9/23 (2.76%) USA Non Revised Consumer Price Index- Urban (CPI-U) (124,176) 3,400,000 — 8/7/22 (2.515%) USA Non Revised Consumer Price Index- Urban (CPI-U) (88,502) 1,600,000 — 8/8/22 (2.5325%) USA Non Revised Consumer Price Index- Urban (CPI-U) (44,454) 700,000 — 9/10/22 (2.5925%) USA Non Revised Consumer Price Index- Urban (CPI-U) (20,917) 3,300,000 — 2/8/23 (2.81%) USA Non Revised Consumer Price Index- Urban (CPI-U) (156,483) 6,900,000 — 7/19/23 (2.57%) USA Non Revised Consumer Price Index- Urban (CPI-U) (113,326) shares 94,529 — 7/2/14 (3 month USD-LIBOR-BBA plus 0.10%) Vanguard Index Funds - MSCI Emerging Markets ETF (73,679) shares 42,883 — 9/19/14 (3 month USD-LIBOR-BBA plus 0.20%) Vanguard Index Funds - MSCI Emerging Markets ETF (50,592) Deutsche Bank AG $500,000 — 11/7/21 (2.43%) USA Non Revised Consumer Price Index- Urban (CPI-U) (13,619) units 3,677 — 1/21/15 (3 month EUR-EURIBOR-REUTERS minus 0.16%) STOXX 600 Banks Supersector Return Index EUR 20,337 shares 35,802 — 5/19/14 (3 month USD-LIBOR-BBA plus 0.25%) Vanguard FTSE Emerging Markets ETF 4,147 units 2,164 — 1/26/15 3 month USD-LIBOR-BBA minus 0.20% MSCI Daily TR Net Emerging Markets Brazil USD (15,700) units 4,499 — 1/26/15 3 month USD-LIBOR-BBA minus 0.30% MSCI Daily TR Net Emerging Markets Turkey USD (33,827) units 1,972 — 1/26/15 3 month USD-LIBOR-BBA minus 0.35% MSCI Daily TR Net Emerging Markets South Africa USD (51,174) Goldman Sachs International $1,500,000 — 10/5/22 (2.73%) USA Non Revised Consumer Price Index- Urban (CPI-U) (63,614) 1,700,000 — 4/5/23 (2.7475%) USA Non Revised Consumer Price Index- Urban (CPI-U) (67,541) 8,900,000 — 7/19/23 (2.58%) USA Non Revised Consumer Price Index- Urban (CPI-U) (155,047) JPMorgan Chase Bank N.A. 13,500,000 — 8/7/22 (2.515%) USA Non Revised Consumer Price Index- Urban (CPI-U) (351,405) Total $(24,957) OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 2/28/14 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Barclays Bank PLC EM Series 20 Index BB+/P $(424,600) $4,400,000 12/20/18 500 bp $(3,823) EM Series 20 Index BB+/P (9,820) 100,000 12/20/18 500 bp (257) Credit Suisse International CMBX NA BBB- Index BBB-/P 243 8,000 5/11/63 300 bp 144 CMBX NA BBB- Index BBB-/P 1,940 20,000 5/11/63 300 bp 1,693 CMBX NA BBB- Index BBB-/P 1,596 20,000 5/11/63 300 bp 1,348 CMBX NA BBB- Index BBB-/P 1,549 20,000 5/11/63 300 bp 1,301 CMBX NA BBB- Index BBB-/P 1,316 20,000 5/11/63 300 bp 1,068 CMBX NA BBB- Index BBB-/P 353 23,000 5/11/63 300 bp 69 CMBX NA BBB- Index BBB-/P 1,641 40,000 5/11/63 300 bp 1,147 CMBX NA BBB- Index BBB-/P 28,586 373,000 5/11/63 300 bp 23,973 CMBX NA BB Index — (157) 30,000 5/11/63 (500 bp) 98 CMBX NA BB Index — (384) 22,000 5/11/63 (500 bp) (209) CMBX NA BB Index — (91) 10,000 5/11/63 (500 bp) (6) CMBX NA BB Index — (427) 22,000 5/11/63 (500 bp) (252) CMBX NA BBB- Index — (1,220) 26,000 1/17/47 (300 bp) (233) CMBX NA BBB- Index — (1,523) 26,000 1/17/47 (300 bp) (536) CMBX NA BBB- Index — (1,469) 26,000 1/17/47 (300 bp) (482) CMBX NA BBB- Index — (1,582) 26,000 1/17/47 (300 bp) (595) Deutsche Bank AG EM Series 19 Index BB+/P (352,500) 3,000,000 6/20/18 500 bp (106,165) JPMorgan Chase Bank N.A. EM Series 20 Index BB+/P (9,650) 100,000 12/20/18 500 bp (87) Total $(766,199) * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at February 28, 2014. Securities rated by Putnam are indicated by “/P.” CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 2/28/14 (Unaudited) Upfront Payments premium Termi- received received Notional nation (paid) by fund Unrealized Referenced debt* Rating*** (paid)** amount date per annum appreciation NA IG Series 21 Index BBB+/P $(54,493) $5,750,000 12/20/18 100 bp $54,425 NA HY Series 21 Index B+/P (354,343) 7,086,000 12/20/18 500 bp 288,082 NA IG Series 21 Index BBB+/P (21,556) 2,035,000 12/20/18 100 bp 16,991 NA HY Series 21 Index B+/P (88,177) 2,000,000 12/20/18 500 bp 93,145 NA IG Series 21 Index BBB+/P (24,162) 2,250,000 12/20/18 100 bp 18,458 NA HY Series 21 Index B+/P (167,977) 3,950,000 12/20/18 500 bp 190,133 NA IG Series 21 Index BBB+/P (3,396) 320,000 12/20/18 100 bp 2,665 NA IG Series 21 Index BBB+/P (29,288) 2,665,000 12/20/18 100 bp 21,193 NA HY Series 21 Index B+/P (1,792,281) 25,825,000 12/20/18 500 bp 549,044 Total $(2,535,673) * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at February 28, 2014. Securities rated by Putnam are indicated by “/P.” Key to holding's currency abbreviations CAD Canadian Dollar Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IO Interest Only MTN Medium Term Notes SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from June 1, 2013 through February 28, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $198,427,980. (CLN) The value of the commodity linked notes, which are marked to market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note's value relative to the change in the underlying index. (b) The aggregate identified cost on a tax basis is $198,655,210, resulting in gross unrealized appreciation and depreciation of $16,070,516 and $1,610,325, respectively, or net unrealized appreciation of $14,460,191. (NON) Non-income-producing security. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund * $11,166,000 $32,379,644 $5,000,000 $11,267 $38,545,644 Putnam Short Term Investment Fund * 54,887,051 66,635,306 85,259,254 19,725 36,263,103 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $5,550, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $5,214. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $144,806,320 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned, and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap options contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates, and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates, and to hedge prepayment risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries, and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $2,103,209 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $2,073,880. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at their fair value, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities to dispose of the TBA commitments prior to settlement. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $3,636,125 $610,878 $— Capital goods 3,271,316 655,091 — Communication services 2,033,862 271,798 — Conglomerates 1,320,704 49,163 — Consumer cyclicals 10,821,342 1,338,921 — Consumer staples 7,423,602 580,515 — Energy 5,955,660 107,978 — Financials 17,583,899 2,580,648 — Health care 9,920,217 129,146 — Technology 7,847,010 1,072,827 — Transportation 2,328,981 505,596 — Utilities and power 2,401,395 23,503 — Total common stocks — Commodity linked notes — 7,230,447 — Convertible bonds and notes — 50,991 — Convertible preferred stocks — 33,398 — Corporate bonds and notes — 22,849,230 — Mortgage-backed securities — 6,836,606 — Preferred stocks — 104,996 — Purchased options outstanding — 747,635 — U.S. government and agency mortgage obligations — 7,418,985 — U.S. treasury obligations — 193,228 — Short-term investments 75,418,747 9,760,961 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(101,728) $— Futures contracts 216,326 — — Written options outstanding — (124,666) — Interest rate swap contracts — 2,520,422 — Total return swap contracts — (2,407,241) — Credit default contracts — 4,454,204 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Credit contracts $4,460,685 $6,481 Foreign exchange contracts 327,383 429,111 Equity contracts 2,230,904 2,584,249 Interest rate contracts 3,103,575 1,797,754 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount) Written equity option contracts (contract amount) Futures contracts (number of contracts) Forward currency contracts (contract amount) OTC interest rate swap contracts (notional) Centrally cleared interest rate swap contracts (notional) OTC total return swap contracts (notional) OTC credit default swap contracts (notional) Centrally cleared credit defult rate swap contracts (notional) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note “ (d) ” above, and for borrowing transactions associated with securities sold short, if applicable, see the “Short sales of securities” note above. Offsetting of financial and derivative assets and liabilities Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: OTC Total return swap contracts*# 765,911 2,441 — 332,680 — 24,484 — 1,125,516 OTC Credit default swap contracts*# — 430,340 — — 4,638 246,335 — — 9,563 — 690,876 Centrally cleared credit default swap contracts§ — — 8,353 — 8,353 Futures contracts§ — 69,154 — 69,154 Forward currency contracts# 2,675 45,672 — 18,755 36,227 30,097 27,240 15,851 27,679 — 10,547 48,951 34,600 29,089 327,383 Purchased options# 224,002 — 523,633 — 747,635 Total Assets $992,588 $478,453 $8,353 $351,435 $40,865 $824,549 $27,240 $15,851 $37,242 $69,154 $10,547 $48,951 $34,600 $29,089 $2,968,917 Liabilities: Centrally cleared interest rate swap contracts§ — — 230,128 — 230,128 OTC Total return swap contracts*# 1,276,535 245,373 — 586,793 672,129 114,320 286,202 — 351,405 — 3,532,757 OTC Credit default swap contracts*# — 6,481 — 6,481 Futures contracts§ — 143,015 — 143,015 Forward currency contracts# 14,703 58,280 — 29,373 49,814 30,149 13,583 8,461 121,155 — 1,954 37,258 63,537 844 429,111 Written options# 115,469 — 9,197 — 124,666 Total Liabilities $1,406,707 $303,653 $230,128 $616,166 $728,424 $153,666 $299,785 $8,461 $472,560 $143,015 $1,954 $37,258 $63,537 $844 $4,466,158 Total Financial and Derivative Net Assets $(414,119) $174,800 $(221,775) $(264,731) $(687,559) $670,883 $(272,545) $7,390 $(435,318) $(73,861) $8,593 $11,693 $(28,937) $28,245 $(1,497,241) Total collateral received (pledged)##† $(414,119) $174,800 $— $(239,844) $(687,559) $610,000 $(250,925) $— $(435,318) $— $— $— $— $— $(1,242,965) Net amount $— $— $(221,775) $(24,887) $— $60,883 $(21,620) $7,390 $— $(73,861) $8,593 $11,693 $(28,937) $28,245 $(254,276) * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: April 25, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: April 25, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: April 25, 2014
